Citation Nr: 0920354	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  98-02 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the reduction of a total disability rating for 
compensation based on individual unemployability, effective 
October 1, 2005, was proper.    

(The claim for a change in the vocational rehabilitation 
training program under Chapter 31 of Title 38 of the United 
States Code is the subject of a separate Board decision.)    


REPRESENTATION

Veteran represented by:  Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 11, 1977, to August 24, 1977, and from May 1978 to 
April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In a decision in July 2007, the Board denied the Veteran's 
appeal, concluding that the reduction of a total disability 
rating for compensation based on individual unemployability, 
effective October 1, 2005, was proper.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order in November 2008, 
the Court granted a Joint Motion for Remand of the parties 
(the VA Secretary and the Veteran), vacated the Board's 
decision, and remanded the case back to the Board pursuant to 
38 U.S.C. § 7252(a) for readjudication consistent with the 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion for Remand, the parties agreed that a 
remand was necessary to allow the Board the opportunity to 
reconcile its finding that there was clear and convincing 
evidence that the Veteran was actually employable despite his 
service-connected disabilities, when VA had disapproved 
pharmacy as an employment objective as part of a Vocational 
and Rehabilitation program for the Veteran based on the 
determination that the employment objective was not 
compatible with his service-connected disabilities.  




In a statement in March 2009, the Veteran's counsel argued 
that the Veteran should be afforded a VA examination to 
ascertain whether there is improvement in the Veteran's 
physical condition attained under the ordinary conditions of 
life.  

To ensure compliance with the instructions in the Joint 
Motion, the case is REMANDED for the following action:

1. Afford the Veteran VA examinations 
by a board of specialists, namely, a 
neurologist and a specialist in 
physical medicine and rehabilitation. 

The neurologist is asked to: 

a). Determine the manifestations 
of the service-connected residuals 
of cold injuries, including 
peripheral neuropathy, of the 
upper and lower extremities; the 
examination should include 
electrodiagnostic testing; and, 

b). Express an opinion as to 
whether the Veteran is actually 
employable in light of the level 
of impairment due to service-
connected residuals of cold 
injuries, including peripheral 
neuropathy, of the upper and lower 
extremities, and, 

If the Veteran is actually 
employable, express an opinion as 
to whether it is reasonably 
certain that the level of 
impairment will be maintained 
under the ordinary conditions of 
life, for example, while working. 




The specialist in physical medicine and 
rehabilitation is asked to:

c). Express an opinion as to 
whether the Veteran is actually 
employable in light of the level 
of his functional ability, due to 
the service-connected residuals of 
cold injuries, including 
peripheral neuropathy, of the 
upper and lower extremities, 
considering the findings of the 
neurologist, and, 

If the Veteran is actually 
employable, whether it is 
reasonably certain that the 
Veteran would be able to function 
under the ordinary conditions of 
life, for example, while working.

The Veteran's file should be made 
available to the examiners. 

2. After the completion of the above 
development, readjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).  

